ORDER PER CURIAM. Taylor Bloate, Jr. appeals from the trial court’s judgment convicting him of unlawful use of a weapon, Section 571.030.1(1) RSMo Supp. 2014. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).